Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered April 4, 2012. The order denied the motion of defendants Kelly A. Stephens and Lucas A. Stephens for summary judgment.
It is hereby ordered that the order so appealed from is unanimously modified on the law by granting those parts of the motion of defendants Kelly A. Stephens and Lucas A. Stephens for summary judgment dismissing the second, third, fourth, and ninth causes of action and so much of the tenth cause of action as alleges tortious interference with contractual relations and as modified the order is affirmed without costs.
*1021Same memorandum as in Zetes v Stephens (108 AD3d 1014 [2013]). Present — Smith, J.P., Fahey, Peradotto, Lindley and Whalen, JJ.